PER CURIAM.
The final summary judgment entered below in favor of the defendant in this legal malpractice action is affirmed based on the following briefly stated legal analysis.
First, the claimed acts of legal malpractice resulted, without material dispute, in the entry of a default judgment in a marriage dissolution action against the plaintiff herein, Ingrid 0. Duckworth, the former wife. Second, the default judgment was a limited one in that it simply dissolved the marriage between the parties — to which the plaintiff had no objection — awarded permanent custody of the parties’ minor children to the plaintiff’s former husband, and retained jurisdiction generally. Third, the trial court, upon motion of the plaintiff, subsequently set aside the default judgment as to the child custody award, which order this court affirmed on appeal, Duckworth v. Duckworth, 414 So.2d 562 (Fla. 3d DCA 1982). Fourth, the plaintiff subsequently entered into a voluntary settlement agreement with her former husband in which (a) she was given substantial monetary benefits, and (b) her former husband was given permanent custody of the parties’ minor children in accord with the prior default judgment. Fifth, it has therefore been established below that the plaintiff suffered no compensable legal damages as a result of the claimed malpractice in this case, thereby fully justifying the entry of the summary judgment herein. Manner v. Goldstein Professional Association, 436 So.2d 431 (Fla. 3d DCA 1983). Sixth, no compensable claim for fraud, intentional infliction of mental distress, or punitive damages was presented below.
Affirmed.